Citation Nr: 0900189	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-20 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the claims file now lies 
with the St. Petersburg, Florida RO. 

The veteran was provided a travel Board hearing in October 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, being remanded, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO last denied 
the veteran's claim of entitlement to service connection for 
a neuropsychiatric disorder on the basis that the evidence 
did not then show that the veteran had an acquired 
psychiatric disorder.  The appellant did not appeal that 
decision and it is final.

2.  Evidence received since the September 1996 rating 
decision is new and material for the claim of service 
connection for a neuropsychiatric disorder, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision denying 
entitlement to service connection for a neuropsychiatric 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
September 1996 rating decision and the claim of entitlement 
to service connection for a neuropsychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen the claim, considering 
the favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The veteran's claim of entitlement to service connection for 
a neuropsychiatric disability was last denied in a September 
1996 rating decision on the grounds that the evidence did not 
then show that the veteran had an acquired psychiatric 
disorder.  The veteran did not appeal this rating decision 
and it became final at the end of the appellate period.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Since the September 1996 rating decision, VA has received new 
and material evidence.  VA treatment records include a 
January 2002 notation of a diagnosis of schizophrenia, 
paranoid type, chronic and an April 2008 diagnosis of 
schizophrenia.  This evidence is new in that it has not been 
previously received and material in that it relates to an 
unestablished fact necessary to substantiate the underlying 
claim for service connection; that is, that the veteran has a 
currently diagnosed acquired psychiatric disability.  It thus 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.

ORDER 

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia is 
reopened; to this extent only the appeal is granted.


REMAND

Service treatment records include diagnoses of immature 
personality disorder.  Recently submitted VA treatment 
records include diagnoses of schizophrenia.  The veteran 
testified, in essence, that his service complaints were early 
manifestations of schizophrenia.  

At the October 2008 hearing, the veteran indicated that he 
sought treatment at about 15 VA facilities beginning 
approximately three months after his discharge.  None of the 
VA records in the claims file date back this far, although VA 
has obtained records from VA facilities in Tampa, FL and 
Brooksville, FL dating back to approximately 2000.  He 
reported receiving treatment in VA facilities located in New 
York, Florida, Alabama and Arizona.  He stated that he had 
been diagnosed as having paranoid schizophrenia in 1995 and 
reported VA treatment from 1995 to 2001.  A November 1995 VA 
psychiatry note, submitted by the veteran, refers to 
treatment at the VA Northport, NY facility in April 1995 for 
about one week, but does not contain any clinical evidence 
associated with this treatment.  It is unclear whether these 
records do not exist or that the relevant custodian does not 
have them.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2008).

Also, the veteran testified that he had been receiving Social 
Security Administration (SSA) disability benefits since 
approximately 1991.  There is no indication that any effort 
has been made to obtain the records associated with his claim 
for SSA benefits.  Appropriate action to obtain all records 
associated with any SSA claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify the VA facilities where he was 
treated since service.  Obtain any of the 
veteran's VA medical records not currently 
associated with the claims file and 
associate them therewith.  If any records 
are unavailable a notation to that effect 
should be made in the claims file.

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

3.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and likely 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is related to his 
active military service.  The examiner 
should also comment as to the approximate 
date of onset of any currently diagnosed 
psychiatric disorder.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale. 

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If this claim remains denied, 
the veteran and his representative should 
be furnished a SSOC and given the 
opportunity to respond thereto before this 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


